Downer, J.
By tbe principles of tbe common law, when tbe real estate of tbe wife is sold and by bnsband and wife conveyed, tbe moneys arising from snob sale are tbe property of tbe bnsband and subject to bis debts. Tbe title, therefore, to tbe land ordered to be conveyed to tbe receiver was rightly taken by tbe husband, John Jones, in bis own name when be purchased it of tbe United States, and it was bis own. Tbe conveyances from tbe husband and wife to their son, and from tbe son to bis mother, were fraudulent and void as to Lloyd, tbe plaintiff in tbe judgment; and tbe circuit court rightly found that they were made with intent to binder and delay and defraud tbe creditors of Jones. These conveyances were made after tbe suit of Lloyd against Jones was commenced, and before tbe judgment therein against him was rendered. There were also several other judgments against him rendered but a short time before, on account of tbe indebtedness of tbe schooner Swallow. We must believe that men intend what is tbe inevitable result of their own acts. We believe their acts and not their words, when these contradict their acts. And it is clear from all tbe evidence, to our minds, that John Jones intended to put himself in a position where be could resist tbe collection of any judgment Lloyd might recover against him, bis testimony to tbe contrary notwithstanding. Nor does tbe record show, as maintained by tbe appellants’ counsel, that Jones's interest in tbe Swallow was sufficient to pay any judgment Lloyd might recover against him. On tbe contrary, tbe reasonable inference from bis own examination on supplementary proceedings is, that be bad no personal property sufficient to satisfy tbe execution, or if be bad, be was attempting to conceal it, and make out that it belonged to other parties.
Tbe objection that tbe judgment declares void tbe conveyance of tbe homestead as well as tbe rest of tbe land, is untenable. Eor it is obvious that tbe judgment directs to be con*540veyed to tbe receiver, and authorizes him to sell, only such portion of tbe land as coulcl be sold on execution against John Jones if tbe title was in bim.
By the Court. — Tbe judgment of tbe circuit court is affirmed.